Citation Nr: 1428402	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  12-10 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for sciatic nerve sensory deficit, right lower extremity.  

2. Entitlement to an initial rating in excess of 10 percent for sciatic nerve sensory deficit, left lower extremity

3. Entitlement to an initial compensable rating for erectile dysfunction.

4. Entitlement to a higher, initial rate of special monthly compensation (SMC) for loss of use of a creative organ.

5. Whether a rating reduction from 40 to 20 percent, for degenerative disc disease of the lumbar spine with limited motion, effective November 3, 2008, was proper, to include entitlement to an increased rating. 

6. Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board or BVA) from an April 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for erectile dysfunction and assigned a noncompensable (0 percent) rating, effective from August 28, 2008; awarded special monthly compensation (SMC) for loss of use of a creative organ, effective from August 28, 2008; established service connection for sciatic nerve sensory deficit of the right and left lower extremities, each evaluated as 10 percent disabling, effective August 28, 2008; reduced the evaluation for the service-connected degenerative disc disease of the lumbar spine with limited motion, from 40 percent to 20 percent disabling, effective November 3, 2008; and denied entitlement to a TDIU rating. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

In a letter dated in May 2014, the Veteran's representative indicated the Veteran wanted a "video hearing" at the Atlanta RO.  To ensure full compliance with due process requirements, the Board finds that he should be provided an opportunity to testify at such a hearing the local RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO, before a Veterans Law Judge, as the docket permits.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report for the hearing, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

